DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         FREDERICK SCIRE,
                             Appellant,

                                    v.

                         NICOLE HOCHMAN,
                             Appellee.

                              No. 4D17-3618

                              [March 7, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dale C. Cohen, Judge; L.T. Case No. FMCE 11-12186.

  Lydia A. Worden and Jennifer E. Reisler of Beaulieu-Fawcett Law
Group, P.A., Delray Beach, for appellant.

   Nicole Hochman, Boynton Beach, pro se.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.